Citation Nr: 1748338	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  11-31 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral foot disability, to include pes planus.

2.  Entitlement to service connection for residuals of dental trauma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1996 to July 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

This matter was remanded by the Board in October 2013 for additional development.  Parenthetically, the Board notes that pursuant to the Board's remand, the Agency of Original Jurisdiction (AOJ) referred the claim for VA outpatient dental treatment.  It is unclear whether this matter has been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The Veteran's bilateral foot disability, including pes planus, did not originate in service, and is not otherwise etiologically related to service.

2.  The Veteran did not incur an oral or dental trauma in-service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral foot disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for dental trauma residuals have not been met.  38 U.S.C.A. §§ 1712, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA's duty to notify was satisfied by letters dated in July 2008, October 2013, and November 2015.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The duty to assist the Veteran has also been satisfied in this case.  In its October 2013 decision, the Board remanded the claim for additional development.  Pursuant to the Board's remand, the Agency of Original Jurisdiction (AOJ), in pertinent part, notified the Veteran of evidence necessary to support his claims, scheduled the Veteran for VA examination, referred the claim for outpatient dental treatment, and issued a supplemental statement of the case.

Neither the Veteran nor his representative has identified any other deficiency in VA's notice or assistance duties.  Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  

II. Service connection

      Legal Principles

Establishing service connection generally requires (1) evidence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 281 F.3d 1163, 1167 (Fed. Cir. 2004).  The current disability requirement is satisfied when a veteran "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to . . . filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Supplementary regulations also govern dental claims.  Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  The Federal Circuit Court defines "service trauma" as "an injury or wound produced by an external physical force during the service member's performance of military duties."  Nielson v. Shinseki, 23 Vet. App. 56, 60 (2009); see also VAOPGCPREC 5-97.  This definition includes the unintended results of treatment due to medical malpractice, but excludes the intended result of proper medical treatment.  Id. 

There is a large amount of evidence in this case, consisting of both lay and medical evidence.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).

Bilateral foot disability

	Factual Background

The relevant evidence of record consists of the Veteran's service treatment records (STRs), post-service VA treatment records, and lay statements from the Veteran and other sources.

STRs are negative for any complaints of and/or treatment for any foot disability, including pes planus.  The Veteran's separation examination dated in June 2000 reflects the Veteran's feet were normal.  A report of medical history also dated in June 2000 is negative for any complaints of foot trouble.

The report of the October 2008 VA examination reflects, in pertinent part, that physical examination of the Veteran's bilateral feet did not reveal any signs of abnormal weight-bearing or breakdown, callosities or any unusual shoe wear pattern.

In a statement dated in November 2011 (via VA Form 9), the Veteran reported, in pertinent part, that he did not seek treatment for pes planus in service because he "was unaware of . . . its symptoms and effects on the body."  The Veteran expressed his belief that pes planus is a result of the weight bearing and poor orthopedic support from standard military footwear.

VA medical treatment records dated between May 2003 and July 2016 reflect that the earliest indication of foot pain appears in records dated in March 2008.  At that time, the Veteran was referred for a podiatry consult.  Imaging studies were performed and revealed no gross abnormalities of the bilateral feet.  Treatment records dated in April 2008 reflect a diagnosis of flexible pes planus foot type (denoting the arch is visible when the individual is sitting or standing on tiptoes, but disappears when the individual stands).  The Veteran was prescribed prefabricated orthopedics.  

The report of the December 2015 VA examination reflects, in pertinent part, the Veteran's statements regarding bilateral foot pain since basic training.  The Veteran reported constant moderate to severe pain in his bilateral feet most noticeably at night or after prolonged standing or walking.  Physical examination revealed decreased longitudinal arch height on weight-bearing, bilaterally.  No other lower extremity deformity, other than pes planus, was noted.  The examiner diagnosed the Veteran with bilateral pes planus.  

The examiner opined that the Veteran's pes planus is less likely than not incurred in or caused by military service.  In doing so, the examiner acknowledged the Veteran's statements regarding onset; however, the examiner noted that STRs were re negative for any complaints of and/or treatment of any bilateral foot condition.  The examiner further noted that the Veteran's June 2000 separation examination was notable for normal examination of the feet.  The examiner referenced imaging studies of the Veteran's bilateral feet dated in March 2008, which revealed "no gross abnormality."  The examiner noted that subsequent treatment records diagnosed pes planus.  The examiner indicated that the development of pes planus many years after separation from service weighs against a finding that the Veteran's bilateral pes planus is causally or etiologically related to his reported foot pain in service due to prolonged marching.

	Analysis

Based upon a review of the record, the Board finds that service connection for foot disability, to include pes planus, is not warranted in this case because the evidence does not show a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.

In making this finding, the Board accords significant probative weight to the VA medical examination provided in December 2015.  The examination and corresponding opinion reflects the examiner reviewed the Veteran's pertinent medical history, and rendered findings consistent with the remainder of the evidence.

In particular, the December 2015 the examiner acknowledged the Veteran's statements regarding onset, but noted that STRs were negative for any complaints of and/or treatment of any bilateral foot condition, and that the Veteran's June 2000 separation examination was notable for normal examination of the feet.  The examiner referenced imaging studies of the Veteran's bilateral feet dated in March 2008, which revealed "no gross abnormality."  In light of the foregoing, the examiner concluded that the evidence of record does not support the Veteran's lay statements, and opined that the his pes planus is less likely than not incurred in or caused by military service.

The Board has considered the Veteran's statements regarding onset of foot pain since basic training.  The Veteran is clearly competent to report the onset of pain.  However, to the extent the Veteran is diagnosing an insidious disability or addressing questions of medical causation of any foot disability, the Board finds his statements are not competent lay evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Notwithstanding, the probative medical evidence outweighs the lay statements.

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for foot disability.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Dental Trauma

	Factual Background

The relevant evidence of record consists of the Veteran's STRs, military personnel records (MPRs), and lay statements from the Veteran and other sources.

In a statement dated in November 2011 (via VA Form 9), the Veteran reported, in pertinent part, that during recruitment training in August or September 2006 at Edson Range (Camp Pendleton), he lost is left front tooth due to being struck by his drill instructor's rifle.  The Veteran indicated he was immediately taken to dental and had the tooth fixed.  

As indicated, MPRs reflect the Veteran served on active duty from July 1996 to July 2000, and in reserve service from 8/2000 to 11/2003.  

STRs (to include dental records) are negative for any dental trauma or treatment for loss of tooth.  A dental diagram dated in May 1997 does not reflect loss of any tooth, other than the extraction of his wisdom teeth.  

	Analysis

As a preliminary matter, the Board notes that the Veteran indicated the loss of a tooth in August or September 2006 at Camp Pendleton during recruit training.  The notation appears to be a typographical error, and should instead have read August or September 1996, the time MPRs reflect the Veteran was at Camp Pendleton for recruit training.  There is no evidence of record suggesting the Veteran served on any period of active duty (to include ACDUTRA and INACDUTRA) beyond November 2003 when the Veteran was released from reserve service.

Based upon a review of the record, the Board finds that service connection for dental trauma is not warranted in this case because the evidence does not show dental trauma in service.

In making this finding, the Board has considered the Veteran's statements regarding the loss of a tooth during recruit training.  The Veteran is clearly competent to report loss of a tooth.  Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511   (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In this case, the Board finds that the lay statements by the Veteran regarding the loss of a tooth are not supported by the other evidence of record.  The Veteran reported he lost his left front tooth due to being struck by his drill instructor's rifle, and that he was immediately taken to the dental clinic and had the tooth fixed.  The Board finds it highly unlikely that a medical procedure to either fix or replace a tooth would not be noted in the Veteran's service treatment records, particularly given the entries for surgical removal of his wisdom teeth, and the recording of more mundane matters such as sealants applies to other teeth.  Moreover, a dental diagram dated in May 1997 undermines the Veteran's credibility as an accurate historian.  Specifically, the diagram reflects dentals to be normal (other than the extraction of his wisdom teeth).

In short, the Veteran did not incur an oral or dental trauma in-service.

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for residuals of dental trauma.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral foot disability, to include pes planus, is denied.

Entitlement to service connection for residuals of dental trauma is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


